NOTE: This order is nonprecedential.

  Wniteb ~tate~ QCourt of ~peaI~
      for tbe jfeberaI QCircuit

                 ALTO-SHAAM, INC.,
                  Plaintiff-Appellant,
                            v.
        CLEVELAND RANGE, LLC AND
    CONVOTHERM ELEKTROGERATE GMBH,
            Defendants-Appellees.


                        2012-1281


   Appeal from the United States District Court for the
Northern District of Texas in case no. 09-CV-0018, Judge
Reed O'Connor.


                       ORDER
    Upon consideration of Alto-Shaam, Inc., Cleveland
Range, LLC and Convotherm Elektrogerate GmbH's
"Joint Stipulation of Dismissal," which the court treats as
a motion to voluntarily dismiss the appeal from case no.
09-CV-0018 (N.D.Tex).
   Upon consideration thereof,
    IT Is ORDERED THAT:
    (1) The motion is granted.
ALTO-SHAAM v. CLEVELAND RANGE                                    2
      (2) Each side shall bear its own costs.


                                      FOR THE COURT


      AUG 032012                       /s/ Jan Horbaly
         Date                         Jan Horbaly
                                      Clerk
cc: Joseph F. Cleveland, Jr., Esq.
    David G. Wille, Esq.
s26
Issued As A Mandate: _ _A_U_G_O_3_20_12 _ __
                                      _



                                                         u.s. COUJ~'fEJpEAlS FOR
                                                           THE FEDERAL CIRCUIT.
                                                             AUG03~012
                                                                JAN HOIIBALV
                                                                  CI.El/K